


Exhibit 10.1




WAIVER AND CONSENT


 
This WAIVER AND CONSENT (this "Waiver and Consent"), dated as of the 13th day of
August, 2009, is entered into by and between Stephen A. Wynn ("Wynn"), an
individual, and Aruze USA, Inc., a Nevada corporation ("Aruze").
 
 
Reference is made to that certain Stockholders Agreement, entered into as of
April 11, 2002, among Wynn, Aruze and Baron, as amended by that certain
Amendment to Stockholders Agreement, entered into as of November 8, 2006,
between Wynn and Aruze, and Waiver and Consent dated as of July 31, 2009 (as
amended, the "Stockholders Agreement").  Capitalized terms not otherwise defined
herein shall have respective meanings ascribed to such terms in the Stockholders
Agreement.


RECITALS


 
WHEREAS, Section 2(e) of the Stockholders Agreement provides that neither party
has the right to Transfer any Shares without the prior written consent of the
other; and
 
WHEREAS, each party has consented to the transfer by the other of up to 2
million Shares; and
 
WHEREAS, Section 9 of the Stockholders Agreement provides for a right of first
refusal in favor of the non-transferring Stockholders in the event any
Stockholder wishes to Transfer any or all of its Shares to any Person other than
a Permitted Transferee and who receives a bona fide offer from any Person who is
not a Prohibited Transferee for the purchase of all or any portion of such
Stockholder's Shares; and
 
WHEREAS, Wynn and Aruze each desire to waive their right of first refusal in
connection with the Transfer of up to 2 million Shares by the other.


AGREEMENT


 
NOW THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto hereby
agree as follows:
 
1.           Waivers and Consents.  Each of Wynn and Aruze consent to the
Transfer by the other of up to 2 million Shares (such Shares referred to as the
“Released Shares”) and hereby waives all rights such party may have in
connection with a Transfer under the Stockholders Agreement with respect to such
shares, including without limitation, the right of first refusal in connection
with a Transfer or proposed Transfer of Shares.
 
2.           Transferee Not Bound.  The transferee of the Released Shares shall
not be bound
 
 
 

--------------------------------------------------------------------------------

 
 
by the terms of the Stockholders Agreement.
 
3.           Limited Scope.  The waivers and consents set forth herein are
limited as written and shall not be deemed to be a waiver of or consent to, or
modification of in any respect, any other term or condition in the Stockholders
Agreement.  Except as expressly waived hereby, all of the terms and provisions
of the Stockholders Agreement are and shall remain in full force and effect.
 
4.           Authorization.  This Waiver and Consent has been duly authorized
and executed by each of Wynn and Aruze and is a valid and binding waiver and
consent of each such party, enforceable against each such party in accordance
with its terms.
 
IN WITNESS WHEREOF, this Waiver and Consent has been duly executed and delivered
by Wynn and a duly authorized officer of Aruze on the day and year first written
above.







 
/s/ Stephen A. Wynn
   
Name:  Stephen A. Wynn
                 
ARUZE USA, INC.
         
/s/ Kazuo Okada
   
Name:  Kazuo Okada
 
Title:  President

 
 
 
 

--------------------------------------------------------------------------------